EMPLOYMENT AGREEMENT


This Employment Agreement (“the Agreement”) is made and entered into on the 23rd
day of April, 2015 (“the Effective Date”), by and between Cheviot Savings Bank,
an Ohio-chartered stock savings and loan association (“the Bank”) and Mark
Reitzes (“the Executive”).  Any reference to the “Company” shall mean Cheviot
Financial Corp., the holding company of the Bank.  The Company is a signatory to
this Agreement for the purpose of guaranteeing the Bank’s performance hereunder.


WHEREAS, the Bank desires and intends to employ the Executive as the President
and Chief Executive Officer of the Bank;


WHEREAS, the Executive desires and intends to be employed as the President and
Chief Executive Officer of the Bank; and


WHEREAS, the Board of Directors of the Bank (“the Board”) believes it is in the
best interests of the Bank to enter into this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants herein, the fairness
and adequacy thereof being stipulated by the parties, the Bank and the Executive
hereby agree as follows:


1.           Engagement.  The Bank, duly acting through its Board, hereby
employs the Executive as the President and Chief Executive Officer of the
Bank.  At all times hereunder the Executive shall report to the
Board.  Executive also shall be nominated as a member of the Board, subject to
election by members or shareholders of the Bank, as the case may be.  Executive
also agrees to serve, if elected, as an officer and director of any affiliate of
the Bank.


2.           Duties.  The Executive shall be the official representative of the
Bank in the management and administration of the Bank.  As such, the Executive
shall perform all duties required by law, by this Agreement, by the bylaws and
policies of the Bank, and by the Board, including any and all duties and
responsibilities assigned to him by the Board. The Executive’s specific duties
and responsibilities shall include, but not be limited to, the following:


(a)           Responsibility for the overall management and direction of the
Bank;


(b)           Providing leadership and direction to all departments of the Bank;


(c)           Implementing strategic plans and objectives as established by the
Board;


(d)           Overseeing company interaction with the SEC and other regulatory
authorities, and corporate governance;


(e)           Reporting and reviewing all Bank activities to the Board;



 
 

--------------------------------------------------------------------------------

 

(f)           Establishing and maintaining good relations with media and all
shareholders;


(g)           Maintaining membership on various committees of the Bank as
prescribed by Board policies;


(h)           Cultivating relationships in the community to aid in the
development of business relationships for the Bank;


(i)           Providing mentoring and coaching for all staff so that an
effective succession is in place in all areas of the Bank, including the
position of President and CEO;


(j)           Developing and maintaining a business plan for the Bank on a
rolling three-year platform;


(k)           Responsibility for the Bank’s ROA, ROE, loan growth, core deposit
growth and efficiency ratios;


(l)           Developing an annual budget for each year; and


(m)           Any and all other duties as directed by the Board.


3.           Devotion of Best Efforts.  The Executive agrees that he shall
remain committed to the performance of his duties hereunder, and that he shall
use his best efforts to perform those duties faithfully, industriously and with
maximum application of experience, ability and talent.  Such duties shall be
rendered at the home office of the Bank, located in Cheviot, Ohio, and at such
other branches of the Bank, or such other locations, that the Board and the
Executive deem appropriate for the interest, need, business or opportunity of
the Bank.  The expenditure of reasonable amounts of time for personal business,
as well as charitable and professional development activities, shall not be
deemed a breach of this Agreement, provided that such activities are not
otherwise prohibited under this Agreement, and provided that such activities do
not interfere with the duties required to be performed under this Agreement.


4.           Term; Automatic Renewal.  The term of this Agreement shall be one
(1) year, commencing on April 15, 2015.  On April 15, 2016, and on each
subsequent one-year anniversary thereof (collectively “the Anniversary Date”),
this Agreement shall be automatically renewed for an additional one (1) year
term, unless either party provides the other party with written notice of its
election to not renew this Agreement at least sixty (60) days prior to the next
Anniversary Date.  In the event either party provides such notice of
non-renewal, this Agreement shall terminate upon the next Anniversary Date.  For
purposes of this Agreement, the word “term” shall refer to both the initial term
of this Agreement and any renewal term.


5.           Compensation.  In consideration of the services performed by the
Executive under this Agreement, the Bank shall provide the Executive with the
following compensation.



 
 

--------------------------------------------------------------------------------

 

5.1           Base Salary. The Bank shall pay the Executive a salary of $275,000
per year (“Base Salary”), less deductions for withholding required by law and
less other deductions authorized by the Executive.  The Executive’s annual base
salary shall be payable in accordance with the normal payroll procedures of the
Bank.


5.2           Annual Performance Review; Adjustment of Base Salary.  The
Executive’s performance shall be reviewed annually by the Board. The Executive’s
salary may be adjusted by the Board in accordance with such review.  Any such
adjustment to the Executive’s salary shall become “Base Salary” for purposes of
this Agreement.  The Board’s annual review of the Executive’s performance shall
be based on the following weighted performance goals:


(a) achieving an ROA of .65 (weight of 10%);


(b) community involvement, defined as involvement by the Executive on behalf of
the Bank in community groups and organizations, as well as calls on area
businesses and public groups, including municipalities, townships and school
districts, while leading a change in the Bank’s culture to a sales culture with
company buy-in (weight of 20%);


(c) generation of $200,000,000 in closed loans as of December 31, 2015 by the
commercial loan department, while maintaining safety and soundness (weight of
10%);


(d) generation of $90,000,000 in sold loans as of December 31, 2015 by the
residential loan department, while maintaining safety and soundness (weight of
10%);


(e) generation of $64,200,000 in booked loans as of December 31, 2015 by the
residential loan department, while maintaining safety and soundness (weight of
10%);


(f)  generation of $40,000,000 in builder or construction loans that will be
sold, while maintaining safety and soundness (weight of 10%);


(g) increase of deposit growth by $157,000,000 (weight of 15%); and


(h) improve the efficiency ratio to .69 or better (weight of 15%).


To assist the Board in the annual performance evaluation, the Executive agrees
to furnish such oral and/or written reports as may be reasonably required by the
Board.  The Executive may submit a written self-evaluation of his performance to
the Board.  The Executive understands that the Board may consult with the staff
of the Bank, as well as external consultants, in evaluating the Executive’s
performance.  The weighted performance goals described in this subsection may,
at the discretion of the Board, be adjusted from year to year.  Any such
adjustment to the goals or to the weight assigned each goal shall be
memorialized in a writing and attached to this Agreement.


5.3           Bonus Plan. The Executive also will be eligible to participate in
an annual bonus plan.  During the period of April 1, 2015 through December 31,
2015, the Executive’s annual bonus, if any, shall be determined based on the
following criteria:



 
 

--------------------------------------------------------------------------------

 

(a) for an ROA of .65, the Executive’s annual bonus will be $25,000;


(b) for an ROA of .70, the Executive’s annual bonus will be $40,000;


(c) for an ROA of .75, the Executive’s annual bonus will be $70,000; or


(d) for an ROA of .80, the Executive’s annual bonus will be $117,000.


The amount of the Executive’s annual bonus, if any, will be determined at the
time of his annual performance evaluation.  The Executive shall not be eligible
for an annual bonus if the Executive is not employed by the Bank on December 31
of the then-current calendar year. The bonus plan criteria described in this
subsection may, at the discretion of the Board, be adjusted from year to
year.  Any such adjustment to the bonus plan criteria shall be memorialized in a
writing and attached to this Agreement.  Specifically, the bonus plan criteria
for the Executive’s 2016 annual bonus will be determined by the Board during the
first quarter of 2016.


5.4           Stock Options.  The Executive shall be eligible for stock options
according to the terms of the applicable stock benefit plan; provided, however,
that any such stock options during calendar year 2015 shall be deferred until
September 1, 2015, and shall be subject to and contingent upon a satisfactory
performance review of the Executive by the Board, which performance review shall
take place after June 30, 2015.  The performance review described in this
subsection is separate from, and in addition to, the annual performance review
described above.


5.5           No Board Fees.  The parties acknowledge and agree that the
Executive will not be paid a separate fee for his service on the Board of the
Bank or the Company, and that the Base Salary provided for herein is intended to
include compensation for such service.


6.           Benefits.  The Executive shall be eligible for all benefits which
the Bank provides or makes available to its senior executives, including but not
limited to health insurance, dental insurance, accident/disability insurance,
life insurance, and participation in the Bank’s defined contribution plans.  The
Executive’s eligibility for and participation in such benefit plans shall be in
accordance with the terms and conditions of such plans, and Bank practices and
policies, as established by the Bank and the applicable plan documents.  Such
benefits are subject to change from time to time at the discretion of the Board
and as business needs dictate, provided, however, that any such changes shall be
generally applicable to all employees or to a specific class of employees.


7.           Paid Time Off.  Executive shall be eligible for paid time off each
year, which paid time off shall include vacation time, sick time, personal time,
holidays, and any other paid absence.  Executive’s entitlement to and usage of
such paid time off benefits shall be in accordance with the Bank’s normal
policies and practices with respect to such benefits for senior executives.  Any
unused paid time off at the end of a calendar year, or upon the termination of
Executive’s employment, shall be treated in accordance with the Bank’s normal
policies and practices.

 
 

--------------------------------------------------------------------------------

 



8.           Expense Reimbursement.  The Bank shall reimburse the Executive for
reasonable business expenses which further the interests of the Bank.  The Bank
also shall reimburse the Executive for reasonable travel expenses incurred while
representing the Bank and attending professional or business development
meetings.  The Executive shall be reimbursed for the foregoing expenses upon
presentation of appropriate documentation to the Bank and in accordance with the
Bank’s normal policies and practices.


9.           Termination.


9.1           Termination by Bank for Cause.  The parties agree that the Bank
shall have the right to terminate this Agreement immediately upon written notice
to the Executive if such termination is for cause.  In such event, the Executive
shall have no further rights under this Agreement, and the Bank shall be liable
to the Executive only for any accrued but unpaid compensation through the date
of termination.  For purposes of this subsection, “cause” shall include: (a) any
material misconduct by the Executive, as determined in the sole discretion of
the Board; (b) any material breach of this Agreement by the Executive, as
determined in the sole discretion of the Board; and (c) any conduct by the
Executive which is contrary to the best interests of the Bank, as determined in
the sole discretion of the Board.  The parties further agree that the Bank may
terminate this Agreement for unsatisfactory performance by the Executive if,
within thirty (30) days after the Bank has provided the Executive with written
notice of such unsatisfactory performance, the Executive has failed to cure such
unsatisfactory performance to the satisfaction of the Board.
 
                              9.2           Termination by Bank Without
Cause.  The parties agree that the Bank may terminate this Agreement at any time
without cause, provided that the Bank provides the Executive with ninety (90)
days prior written notice of such termination.  During such ninety-day notice
period, the Executive shall be expected to continue to fulfill his duties and
responsibilities under this Agreement, and he shall be entitled to his normal
compensation and benefits as set forth in this Agreement.  However, the Bank, at
the sole discretion of the Board, may elect to waive such ninety-day notice
period, and terminate this Agreement effective immediately, by paying the
Executive a lump sum cash payment equivalent to the normal compensation and the
value of the benefits, less withholdings required by law, which the Executive
would have received had he remained employed for the remainder of such
ninety-day notice period.  In the event of termination under this subsection
9.2, and providing that the Executive first executes the Separation Agreement
and Release of Claims which is attached to this Agreement as Exhibit A and which
is incorporated herein by reference, the Bank agrees to pay to the Executive, as
liquidated damages, the Executive’s salary for a twelve (12) month period,
commencing on  the final day of the afore-mentioned ninety-day notice period,
payable in accordance with the normal payroll procedures of the Bank, less
withholdings required by law.  The Executive agrees that he will not be entitled
to any such payments unless and until he executes and returns the attached
Separation Agreement and Release of Claims.  Notwithstanding the foregoing, in
the event of termination under this subsection 9.2 within one (1) year of a
Change in Control, as that term is defined in subsection 10.1 of this Agreement,
the Executive shall be paid the benefits described in subsection 10.2 of this
Agreement, and not the benefits described in this subsection 9.2.
 
 

 
 

--------------------------------------------------------------------------------

 

9.3           Termination by Executive for Cause.  The parties agree that the
Executive shall have the right to terminate this Agreement immediately upon
written notice to the Bank if such termination is for cause.  For purposes of
this subsection, "cause" shall include: any material breach of this Agreement by
the Bank which the Bank fails to cure within thirty (30) days after receipt of a
written demand from the Executive to cure such breach.  In the event of
termination under this section 9.3, the Bank agrees to pay to the Executive, as
liquidated damages, the Executive’s salary for the period in between the date of
termination and the next Anniversary Date, and then for an additional twelve
(12) month period, commencing on the next Anniversary Date, payable in
accordance with the normal payroll procedures of the Bank, less withholdings
required by law.


9.4           Termination by Executive Without Cause.  The parties agree that
the Executive may terminate this Agreement at any time without cause, provided
that the Executive provides the Bank with ninety (90) days prior written notice
of such termination.  During such ninety-day notice period, the Executive shall
be expected to continue to fulfill his duties and responsibilities under this
Agreement, and he shall be entitled to his normal compensation and benefits as
set forth in this Agreement.  In the event the Executive provides the Bank with
such notice, the Bank may, at the sole discretion of the Board, elect to waive
such ninety-day notice period, and terminate this Agreement effective
immediately, by paying the Executive a lump sum cash payment equivalent to the
normal compensation and the value of the benefits, less withholdings required by
law, which the Executive would have received had he remained employed for the
remainder of such ninety-day notice period.


9.5           Termination for Death.  This Agreement shall terminate
automatically upon the death of the Executive, and the Bank shall be liable to
the Executive’s estate only for any accrued but unpaid compensation through the
date of the Executive’s death, together with any benefits which would otherwise
be due or payable to the Executive’s estate upon the death of the Executive.


9.6           Termination by Bank for Disability.  The parties agree that the
Bank may terminate this Agreement prior to the normal expiration of this
Agreement as the result of the Executive’s disability, with the term
“disability” meaning the Executive’s inability to perform the essential duties
of his position with or without reasonable accommodation because of a medically
determinable physical or mental impairment which lasts for ninety (90) days or
longer.  In such a case, the Bank may terminate this Agreement effective
immediately, and the Bank shall be liable to the Executive only for any accrued
but unpaid compensation through the date of termination, together with any
benefits which would otherwise be due or payable to the Executive by reason of
such disability.


9.7           Termination from Board of Directors.  Upon the termination of this
Agreement, regardless of the reason for such termination, the Executive’s
position as a director of the Bank, a director of the Company, and a director or
officer of any affiliate of the Bank, shall immediately terminate.









 
 

--------------------------------------------------------------------------------

 

10.           Change in Control.


10.1           Definitions.


(a)  For purposes of this Agreement, a “Change in Control” shall mean a change
in control of the Company or the Bank as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), and the regulations promulgated
thereunder, including the following:


(i) Change in ownership: A change in ownership of the Bank or the Company occurs
on the date any one person or group of persons accumulates ownership of more
than 50% of the total fair market value or total voting power of the Bank or the
Company; or


(ii) Change in effective control: A change in effective control occurs when
either: any one person or more than one person acting as a group acquires within
a 12-month period ownership of stock of the Bank or Company possessing 35% or
more of the total voting power of the Bank or Company; or  a majority of the
Bank's or Company's Board of Directors is replaced during any 12-month period by
Directors whose appointment or election is not endorsed in advance by a majority
of the Bank's or Company's Board of Directors (as applicable), or


(iii) Change in ownership of a substantial portion of assets: A change in the
ownership of a substantial portion of the Bank's or Company's assets occurs if,
in a 12-month period, any one person or more than one person acting as a group
acquires assets from the Bank or Company having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of the Bank's or
Company's entire assets immediately before the acquisition or acquisitions. For
this purpose, "gross fair market value" means the value of the Bank's or
Company's assets, or the value of the assets being disposed of, determined
without regard to any liabilities associated with the assets.


(b)  For purposes of this Agreement, "Good Reason" shall mean a termination by
the Executive following a Change in Control based on the following: a material
diminution in the Executive's compensation, including Base Salary, bonus and
stock options, as in effect immediately prior to the date of the Change in
Control or as the same may be increased from time to time thereafter; a material
diminution in the Executive's duties or responsibilities as in effect
immediately prior to the Change in Control; or a demand that the Executive
relocate to an unacceptable location.


10.2           Benefits Upon Termination Following a Change in Control.  If
within twenty-four (24) months following the occurrence of a Change in Control
this Agreement is (i) terminated by the Bank without cause pursuant to
subsection 9.2 of this Agreement, or (ii) terminated by the Executive for Good
Reason, as that term is defined in subsection 10.1 of this Agreement, then the
Bank shall pay Employee a cash severance amount equal to two (2) times the
Executive's Base Salary then in effect as of the date of such termination.  Said
payment will be made to the Executive in either a lump sum cash payment within
thirty (30) days of the date of such termination, or payable in accordance with
the normal payroll procedures of the Bank over a twenty-four (24) month period,
at the sole discretion of the Bank, and shall be reduced by any withholdings
required by law or other withholdings authorized by Employee.  In addition, any
stock options to which the Executive is entitled as of such termination shall be
accelerated according to the terms of the applicable stock benefit
plan.  Executive specifically acknowledges and agrees that he will not be
entitled to any payments under this subsection 10.2 if this Agreement is
terminated for any reason other than those reasons specified in this subsection
10.2.

 
 

--------------------------------------------------------------------------------

 



10.3           Limitation of Payments upon Termination.  Any payments made to
the Executive pursuant to subsection 10.2 of this Agreement are in lieu of any
payments that may otherwise be owed to Executive under subsections 9.2 or 9.3 of
this Agreement.  In the event Executive receives payments under subsection 10.2
of this Agreement, Executive will not be eligible to receive payments pursuant
to subsections 9.2 or 9.3 of this Agreement.


11.           Restrictive Covenants.


11.1           Confidential Information.  The term “Confidential Information”
shall include but not be limited to any information, knowledge or data with
respect to the Bank’s business, finances, customers, employees, services,
products, management, trade secrets, trademarks, copyrights, proprietary
information, sales, marketing, computer systems, vendors, manuals, costs,
pricing, information relating to past, present or prospective customers, and
information belonging to the Bank’s customers.  All of the foregoing
information, whether oral or written, together with any copies, abstracts,
analyses, compilations, studies, notes, correspondence or other documents
prepared for or by the Bank or Executive that contain or otherwise reflect
Confidential Information, in any format, is included within the term
Confidential Information.
 
11.2           Covenant Not to Disclose or Use.  Executive acknowledges and
agrees that the Bank’s Confidential Information is regarded as valuable and as
trade secrets by the Bank, and Executive covenants to the Bank to hold such
Confidential Information in Executive’s strictest confidence and to not disclose
at any time, directly or indirectly, such Confidential Information to any third
party, or use such Confidential Information for Executive or for the benefit of
any third party.  Executive further covenants to the Bank that at all times,
both during the term of this Agreement and after the termination of this
Agreement, regardless of the reason for such termination, Executive shall use
the Confidential Information only on behalf of the Bank, and shall disclose it
only to employees, representatives and authorized agents of the Bank with a need
to know such information.  Upon termination of this Agreement, or upon the
written request of the Bank, Executive shall immediately return to the Bank all
Confidential Information, and Executive shall certify in writing to the Bank
that Executive has not retained any Confidential Information.  Executive
acknowledges and agrees that the Bank shall retain all ownership rights in and
to the Confidential Information, and nothing contained in this Agreement or in
any disclosure of Confidential Information shall be construed to grant Executive
or any third party any licensure or other rights in or to the Confidential
Information or any part or portion thereof.
 
11.3           Covenant Not to Solicit.  Executive acknowledges that the Bank’s
present and prospective customers, as well as employees now or hereafter
employed by the Bank, are an integral part of the Bank’s business, and that the
loss of such customers, prospective customers and/or employees will have a
substantial adverse effect on the Bank’s business.  Therefore, Executive
covenants to the Bank that during the term of this Agreement and for a period of
one (1) year following the termination of this Agreement, regardless of the
reason for such termination, Executive will not, either directly or indirectly,
solicit or accept business of the type then being conducted by the Bank from any
person, company, corporation or other entity who was a customer of the Bank
during the term of this Agreement or during the twelve (12) month period
immediately prior to the Effective Date of this Agreement.  Executive further
covenants to the Bank that during the term of this Agreement and for a period of
one (1) year following the termination of this Agreement, regardless of the
reason for such termination, Executive will not, either directly or indirectly,
solicit or accept business of the type then being conducted by the Bank from any
prospective customer with whom the Bank made contact during the term of this
Agreement.  Further, during the term of this Agreement and for a period of one
(1) year following the termination of this Agreement, regardless of the reason
for such termination, Executive agrees that he will not, directly or indirectly,
entice or induce any employee of the Bank to leave the employ of the Bank.
 

 
 

--------------------------------------------------------------------------------

 

11.4           Reasonableness of Restrictive Covenants; Modification of
Restrictive Covenants by Court.   Executive further acknowledges and agrees that
the Covenant Not to Disclose or Use and Covenant Not to Solicit (collectively
“the Restrictive Covenants”) set forth above are each reasonable in scope,
duration and area, and are each reasonably necessary to protect the legitimate
business interests of the Bank, and particularly the Bank’s interest in
protecting its Confidential Information, customers and employees.  If any
provision of the Restrictive Covenants is deemed by a court of competent
jurisdiction to be unenforceable due to its scope, duration or geographic area,
the parties intend and agree that the court making such determination shall have
the power and authority to modify such scope, duration or geographic area to
what the court considers reasonable, and such provision shall be enforced in
such modified form.  Executive agrees that the enforcement of the Restrictive
Covenants in this Agreement do not prevent Executive from earning a livelihood.
 
11.5           Effect of Termination; Survival of Restrictive Covenants.  The
Restrictive Covenants in this Agreement shall survive the termination of this
Agreement, regardless of the reason for such termination.
 
11.6           Claim by Executive.  Executive agrees that any claim by him
against the Bank shall not constitute a defense to the Bank’s enforcement of the
Restrictive Covenants.
 
11.7           Subsequent Employment.  Executive agrees that upon termination of
this Agreement, and for one year thereafter, Executive will inform the Bank
where Executive is employed.
 
11.8           Tolling of Restrictive Covenants.  The Restrictive Covenants
shall not run during any time in which Executive is in violation of any
Restrictive Covenant.  The time period set by any injunction order entered
pursuant to this Agreement shall commence at the time said injunction is granted
by the court, and not from the termination of Executive’s employment.
 
11.9           Injunctive Relief.  Executive acknowledges and agrees that the
Bank will suffer immediate and irreparable harm in the event Executive fails to
comply with the terms of the Restrictive Covenants set forth herein, and that
monetary damages alone will be inadequate to compensate the Bank for such
breach.  Accordingly, Executive agrees that the Bank, in addition to any other
remedies available to it at law or in equity, will be entitled to temporary,
preliminary and permanent injunctive relief to enforce the terms of this
Agreement, without prejudice to any of the Bank’s other legal or equitable
remedies available to it.
 
11.10                      Attorney Fees. Executive shall be liable for all
damages, costs and attorney fees incurred by the Bank in enforcing the terms of
this Agreement if a court of competent jurisdiction finds that Executive has
breached any term of this Agreement.
 
12.           Required Regulatory Provisions.


12.1           The Bank may terminate Executive’s employment at any time, but
any such termination shall be subject to the terms of this Agreement.



 
 

--------------------------------------------------------------------------------

 

12.2           If Employee is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs by a notice
served under Section 8(e)(3) (12 U.S.C. 1818(e)(3)) or 8(g)(1) (12 U.S.C.
1818(g)(1)) of the Federal Deposit Insurance Act, the Bank's obligations under
this Agreement shall be suspended as of the date of service, unless stayed in
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Employee all or part of the payment withheld, if
any, while its contract obligations were suspended and (ii) reinstate (in whole
or in part) any of its obligations which were suspended, if any.


12.3           If Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(4) (12 U.S.C. 1818(e)(4)) or 8(g)(1) (12 U.S.C. 1818(g)(1)) of the
Federal Deposit insurance Act, all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.


12.4           If the Bank is in default as defined in Section 3(x)(1) (12
U.S.C. 1818(x)(1)) of the Federal Deposit Insurance Act, all obligations of the
Bank under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.


12.5           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Office of the Comptroller of the
Currency or his or her designee, at the time the FDIC enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section 13(c) (12 U.S.C. 1823(c)) of the Federal Deposit Insurance Act; or
(ii) by the Director or his or her designee at the time the Director or his or
her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.


12.6           Notwithstanding anything herein contained to the contrary, any
payments to Employee by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.


12.7           Notwithstanding anything else in this Agreement, Employee's
employment shall not be deemed to have been terminated unless and until the
Employee has a Separation from Service within the meaning of Section 409A of the
Code. For purposes of this Agreement, a "Separation from Service" shall have
occurred if the Bank and Employee reasonably anticipate that either no further
services will be performed by the Employee after the date of the termination
(whether as an employee or as an independent contractor) or the level of further
services performed will be less than 50% of the average level of bona fide
services in the thirty-six (36) months immediately preceding the termination.
For all purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A 1(h)(ii). If
Employee is a "Specified Employee," as defined in Code Section 409A and any
payment to be made under this Agreement shall be determined to be subject to
Code Section 409A, then if required by Code Section 409A, such payment or a
portion of such payment (to the minimum extent possible) shall be delayed and
shall be paid on the first day of the seventh month following Employee's
Separation from Service.

 
 

--------------------------------------------------------------------------------

 



13.           Entire Agreement; Modification; Waiver.  This Agreement
constitutes the entire understanding of the parties hereto and supersedes any
and all prior or contemporaneous representations or agreements, whether written
or oral, between the parties, and cannot be changed or modified unless in
writing signed by the parties hereto.  No delay or failure to enforce any
provision of this Agreement shall constitute a waiver or limitation of rights
enforceable under this Agreement by either party.


14.           Severability.  The terms of this Agreement are severable such that
if any term or provision is declared by a court of competent jurisdiction to be
illegal, void, or unenforceable, the remainder of this Agreement shall continue
to be valid and enforceable.


15.           Arbitration.  Except for any action brought by the Bank to enforce
the terms of section 11 of this Agreement (Restrictive Covenants), any dispute
or controversy arising under or in connection with this Agreement shall be
settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within twenty-five (25) miles from the main office
of the Bank, in accordance with the rules of the American Arbitration
Association's National Rules for the Resolution of Employment Disputes then in
effect.  The arbitrator shall be bound by applicable Ohio statutes, regulations
and rules of procedure, and the arbitrator should permit reasonable discovery,
issue subpoenas, decide arbitrability issues, preserve order and privacy in the
hearings, rule on evidentiary matters, determine the close of the hearing and
the procedures for post-hearing submissions, and issue an award resolving the
submitted dispute.  The arbitrator shall also have authority to rule on motions
to dismiss and motions for summary judgment, pursuant to the standards set forth
in the Federal Rules of Civil Procedure and/or applicable Ohio state law.  The
arbitrator shall be able to apply substantive law as well as the law that
allocates burdens of proof.   Judgment may be entered on the arbitrator's award
in the venue provided for in section 16 of this Agreement.


16.           Governing Law; Venue.  This Agreement shall be interpreted in
accordance with the laws of the State of Ohio, except to the extent superseded
by federal law, and venue for any proceedings arising out of this Agreement
shall be the courts of Hamilton County, Ohio.


17.           Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, Executive and the Bank and their respective successors
and assigns.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, all as of the date first written above.






CHEVIOT SAVINGS BANK






By:  /s/ Robert L. Thomas
       Chairman of its Board of Directors






CHEVIOT FINANCIAL CORP.






By: /s/ Robert L. Thomas
       Chairman of its Board of Directors






EXECUTIVE






By: /s/ Mark T. Reitzes
       Mark Reitzes









 
 

--------------------------------------------------------------------------------

 







EXHIBIT A TO EMPLOYMENT AGREEMENT


SEPARATION AGREEMENT AND RELEASE OF CLAIMS


This Separation Agreement and Release of Claims ("the Agreement") is made and
entered into on this ______ day of _____________, 20____, by and between Cheviot
Savings Bank, an Ohio-chartered stock savings and loan association (“the Bank”)
and Mark Reitzes (“the Executive”).  Any reference to the “Company” shall mean
Cheviot Financial Corp., the holding company of the Bank.  The Company is a
signatory to this Agreement for the purpose of guaranteeing the Bank’s
performance hereunder.


WHEREAS, Executive is employed as President and Chief Executive Officer of the
Bank pursuant to an Employment Agreement entered into on or about April 15, 2015
(“the Employment Agreement”);


WHEREAS, the Employment Agreement has been terminated by the Bank without cause
pursuant to subsection 9.2 of the Employment Agreement;


WHEREAS, the Bank wishes to enter into this Agreement in order to provide
severance compensation to the Executive, and in order to obtain a release of
claims from the Executive; and


WHEREAS, the parties now wish to resolve any and all employment and severance
matters at this time.


NOW, THEREFORE, in consideration of the mutual covenants herein, the fairness
and adequacy thereof being stipulated by the parties, the Bank and the Executive
hereby agree as follows:


1.           Termination of Employment Agreement. The parties agree that the
Employment Agreement shall terminate as of _______________, 20___ (“the
Effective Date of Termination”).  As of the Effective Date of Termination, the
Executive’s employment relationship with the Bank and the Company, including his
position(s) on the Board of Directors of the Bank and/or the Company, shall
terminate.  Only those provisions of the Employment Agreement specifically
stated therein as surviving the termination of the Employment Agreement,
including but not limited to the payment provisions in section 9.2 of the
Employment Agreement and the Restrictive Covenants contained in section 11 of
the Employment Agreement, shall survive the termination of the Employment
Agreement.


2.           Return of Property.  Executive agrees to return to the Bank any and
all property belonging to the Bank, including but not limited to office keys,
documents, electronic information, financial information, and any records of any
kind, in any format, on the Effective Date of
Termination.  Executive understands that no payments will be made to him under
this Agreement until all such property is returned.



 
 

--------------------------------------------------------------------------------

 

3.           Consideration.  In consideration of Executive’s release of claims,
and his other agreements herein, the Bank agrees to provide the following
severance consideration:


i)           Payment, in lieu of notice, according to the provisions set forth
in section 9.2 of the Employment Agreement. Such payments will commence on the
first pay period following the eighth day after Executive executes this
Agreement and returns all property belonging to the Bank.
 
            ii)              Executive shall not be entitled to accrue, or
otherwise be eligible for, any benefits after the Effective Date of
Termination.  Executive may utilize COBRA benefits at his sole expense and
according to applicable law.


4.           Satisfaction of Claims. Executive acknowledges and agrees that the
amounts agreed to be paid to him herein fully and completely satisfy all claims
for monies or benefits owed to him by the Bank.  Executive further acknowledges
that the consideration provided in this agreement by the Bank for the release of
all claims, including the release of Age Discrimination and Employment Act
(“ADEA”) claims, is above and beyond that to which he is already entitled.
 
5.           Release from Executive to the Bank.  As a material inducement to
the Bank to enter into this Agreement,  Executive for himself and for his
personal representatives, heirs and assigns fully, completely, irrevocably and
unconditionally hereby releases, acquits and forever discharges and covenants
not to sue the Bank, the Company, and any affiliate of the Bank or the Company,
and their officers, directors, employees, successors and assigns, from any and
all claims, rights, demands, causes of action, suits, arbitrations or grievances
arising out of or relating to Executive’s employment with the Bank, including
but not limited to claims for breach of contract, claims arising under or
related to the Employment Agreement, claims for age discrimination under federal
and state law, any other claims for discrimination, and any other common law or
statutory claims arising out of or relating to Executive’s employment with the
Bank and/or his position(s) on the Board of Directors of the Bank and the
Company.  The foregoing release shall include any and all such claims which
Executive could have asserted up to and through the date on which this Agreement
is executed by Executive, or the Effective Date of Termination, whichever date
occurs later.  However, the foregoing release shall not include claims for
benefits under tax-qualified plans or other benefit plans in which Executive is
vested, or claims with respect to the Bank’s obligations set forth in this
Agreement.  Executive agrees that he cannot waive his right to file a charge
with the Equal Employment Opportunity Commission or Department of Labor, but
should such a charge be filed, he waives his right to receive any monetary
relief from such charge(s).  Executive also waives any right to payment of
attorney's fees which might have been incurred by him in connection with this
Agreement or any claims released herein.


6.           Age Discrimination in Employment Act Release; Executive’s Rights
Under the Older Workers Benefit Protection Act.   Executive specifically agrees
to release all claims under the Age Discrimination in Employment Act.  In
compliance with the rights afforded him under the Older Workers Benefit
Protection Act, he is: (i) offered twenty-one (21) calendar days in which to
review the terms and effects of this Agreement in its entirety with an attorney
of his choice; (ii) advised to consult with an attorney; and (iii) afforded for
a period of seven (7) calendar days following the execution of this Agreement
the right to revoke this Agreement by notifying the Bank in writing of such
revocation. If he exercises his revocation rights, the Bank has the right to
revoke the remainder of this Agreement.

 
 

--------------------------------------------------------------------------------

 



7.           Release from the Bank to Executive.  The Bank for itself and the
Company, and any affiliate of the Bank or the Company, and their officers,
directors, employees, successors and assigns fully, completely, irrevocably and
unconditionally hereby releases, acquits and forever discharges and covenants
not to sue Executive, his personal representatives, heirs and assigns, from any
and all claims, rights, demands, causes of action, suits, arbitrations or
grievances arising out of or relating to Executive’s employment with the Bank,
including but not limited to claims for breach of contract, claims arising under
or related to the Employment Agreement, and any other common law or statutory
claims arising out of or relating to Executive’s employment with the Bank and/or
his position(s) on the Board of Directors of the Bank and/or the Company.  The
foregoing release shall include any and all such claims which the Bank could
have asserted up to and through the date on which this Agreement is executed by
Executive, or the Effective Date of Termination, whichever date occurs later.


8.           Non-Disparagement.  Both parties acknowledge the importance of the
other party's excellent reputation in the community. Therefore, as a material
inducement for both parties to enter into this Agreement, both parties agree
that they shall not make any disparaging or negative statements, oral or
written, to anyone concerning or in any way relating to the other hereafter from
the date of this Agreement.


9.           Confidentiality. Both parties agree that following the execution of
this Agreement, they will not disclose or cause or allow to be disclosed the
existence of this Agreement or any of its terms, conditions, amounts or other
details except to the Bank’s Board of Directors, or to legal counsel, or as is
necessary to limit tax liability, or as otherwise required by law, including
disclosure to the SEC, or any other appropriate regulatory agency, on an SEC
Form 8-K.  Both parties acknowledge that these promises of confidentiality are
material to this Agreement and the parties' obligations hereunder.


10.           Liquidated Damages.   Executive agrees that any violation by the
Executive of sections 5, 6, 8 or 9 of this Agreement shall constitute a material
breach of this Agreement and shall subject Executive to liability for payment of
liquidated damages to the Bank.  Said liquidated damages shall be the full
amount of the funds provided for in subsection 3(i) of this Agreement, together
with reasonable attorney fees incurred by the Bank in connection with the
recovery and collection of the liquidated damages, and any other relief provided
by law or equity.


11.           Offer of Compromise.  The parties agree that this Agreement is
made in the interest of anticipating and fully and forever compromising,
settling and resolving all unsettled issues, matters, disputes and potential
claims between the parties hereto.  Nothing contained in this Agreement shall
constitute any acknowledgment or admission of liability by the Bank. The parties
agree that this Agreement is tendered with the intent to compromise and settle
claims or potential claims between the parties.  Because the Agreement is an
offer of settlement, the terms are privileged and confidential pursuant to the
applicable Ohio and Federal Rules of Evidence.  The parties agree and
acknowledge that this Agreement shall not be used for any purpose other than
settling the claims contained herein.
 

 
 

--------------------------------------------------------------------------------

 

12.           Cooperation/Compliance.   Executive agrees to fully cooperate with
the Bank in performing his work duties in a diligent and satisfactory manner,
and complying with the Bank’s rules and policies, up to and through the
Effective Date of Termination.  In the event Executive fails to cooperate in
such a manner, the Bank may require Executive to leave the employ of the Bank
immediately, and the date on which Executive is required to leave the employ of
employer shall become the Effective Date of Termination for purposes of this
Agreement.  Executive acknowledges and agrees that he has fulfilled his
responsibilities under the Bank’s financial policies, business compliance
policies, and business ethics policies to the best of his knowledge and
belief.  He agrees that he will not pursue any legal action nor will he be a
party to any legal action against the Bank.  After the date of this Agreement,
he agrees that he will not provide to any person, party or entity any factual
information, documents or opinions about such factual information relating to
the Bank’s financial information, regulatory compliance or corporate compliance;
provided however, that in the event any state or federal government authority or
regulatory agency investigates the Bank or any of its Executives, he agrees to
be forthcoming with any information he may have.  the Bank agrees to provide
Executive with access to any documentation utilized or prepared by Executive
while employed at the Bank in the event he is requested to respond to any audit,
investigation, regulatory, legal or judicial proceeding of any nature
whatsoever, upon written notification to the Bank.  Further, Executive agrees to
assist and cooperate with the Bank and its insurance carriers with regard to any
claims or lawsuits relating to any action occurring while he was employed by the
Bank.


13.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration, as an alternative to civil litigation and without any trial by jury
to resolve such claims, conducted by a single arbitrator, mutually acceptable to
the Bank and Executive, sitting in a location selected by the Bank within
twenty-five (25) miles from the main office of the Bank, in accordance with the
rules of the American Arbitration Association's National Rules for the
Resolution of Employment Disputes then in effect.  The arbitrator shall be bound
by applicable Ohio statutes, regulations and rules of procedure, and the
arbitrator should permit reasonable discovery, issue subpoenas, decide
arbitrability issues, preserve order and privacy in the hearings, rule on
evidentiary matters, determine the close of the hearing and the procedures for
post-hearing submissions, and issue an award resolving the submitted
dispute.  The arbitrator shall also have authority to rule on motions to dismiss
and motions for summary judgment, pursuant to the standards set forth in the
Federal Rules of Civil Procedure and/or applicable Ohio state law.  The
arbitrator shall be able to apply substantive law as well as the law that
allocates burdens of proof.  Judgment may be entered on the arbitrator's award
in the venue provided for in section 16 of this Agreement.  This arbitration
provision shall not apply to any action brought by the Bank to enforce the terms
of section 11 of the Employment Agreement.


14.           Attorney Fees.  Executive shall be liable for all damages, costs
and attorney’s fees incurred by the Bank in enforcing the terms of this
Agreement if a court of competent jurisdiction or arbitration tribunal finds
that Executive has breached any term or provision of this Agreement.


15.           Severability.  The parties agree that the provisions of this
Agreement are severable, and if any part of this Agreement is found to be
unenforceable, the other parts shall remain fully valid and enforceable.



 
 

--------------------------------------------------------------------------------

 

16.           Choice of Law and Venue.  This Agreement shall be governed by and
construed according to the laws of the State of Ohio, except to the extent
superseded by federal law, and the exclusive venue for any claim related to this
Agreement shall be the courts of Hamilton County, Ohio.
 
17.           Entire Agreement.  This Agreement represents the entire Agreement
between the parties.  Any prior or contemporaneous agreement between the
parties, either oral or written, concerning or related to the subject matter of
this Agreement, is hereby replaced and superseded by this Agreement.
 
18.           Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, Executive and the Bank and their respective successors
and assigns.


IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, all as of the date first written above.




CHEVIOT SAVINGS BANK






By:                 
       Chairman of its Board of Directors






CHEVIOT FINANCIAL CORP.






By:                     
       Chairman of its Board of Directors






EXECUTIVE






By:                 
       Mark Reitzes
 
 
 